Citation Nr: 0938030	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  04-20 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a fractured right zygomatic arch.

2.  Entitlement to an initial evaluation in excess of 10 
percent for temporomandibular joint (TMJ) dysfunction prior 
to December 12, 2007.

3.  Entitlement to an initial evaluation in excess of 20 
percent for temporomandibular joint (TMJ) dysfunction on or 
after December 12, 2007.

4.  Entitlement to an evaluation in excess of 30 percent for 
headaches prior to March 4, 2009.

5.  Entitlement to an evaluation in excess of 50 percent for 
headaches on or after March 4, 2009.



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to June 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 2005 and July 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefits 
sought on appeal.  The Veteran appealed those decisions to 
BVA, and the case was referred to the Board for appellate 
review.  The Board remanded the case for further development 
in October 2007 and December 2008.  That development was 
completed, and the case has since been returned to the Board 
for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The Veteran is in receipt of the maximum schedular rating 
available for mandible malunion.  His residuals of a 
fractured right zygomatic arch cause pain, tenderness, 
dietary restrictions of soft or liquid foods, and overall 
causes moderate, but not severe functional impairment of the 
temporomandibular joint.

3.  Prior to December 12, 2007, the Veteran's TMJ dysfunction 
was productive of a limited inter-incisal range between 26 
millimeters to 35 millimeters, but predominately less than 30 
millimeters, especially on repetition. 

4.  During the course of the appeal, the Veteran's TMJ 
dysfunction has not been productive of a limited inter-
incisal range of 11 to 20 millimeters.  

5.  The Veteran does not have any significant amount of 
missing teeth, loss of condyloid process, or involvement of 
the ramus, maxilla, or coronoid process as a result of his 
service-connected residuals of a fractured right zygomatic 
arch and TMJ dysfunction.

6.  Throughout the entire appellate period, the Veteran's 
headaches have been characterized as daily, severe, and 
prolonged and have caused significant economic 
inadaptability, which represents the criteria for the maximum 
schedular evaluation available.  

5.  The Veteran's service-connected disabilities do not 
present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fractured right zygomatic arch have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. §§3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.150, 
Diagnostic Code 9904 (2008).

2.  Prior to December 12, 2007, the criteria for an initial 
20 percent evaluation for TMJ dysfunction have been met. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.150, Diagnostic 
Code 9905 (2008).

3.  On or after December 12, 2007, the criteria for an 
initial evaluation in excess of 20 percent for TMJ 
dysfunction have not been met. 38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008); 38 C.F.R. §§3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.45, 4.150, Diagnostic Code 9905 (2008).

4.  Prior to March 4, 2009, the criteria for a 50 percent 
disability evaluation for headaches have been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 
(2008).

5.  On or after March 4, 2009, the criteria for an evaluation 
in excess of 50 percent for headaches have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 


The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008. The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
held that for an increased-compensation claim section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

However, the Federal Circuit recently issued a decision 
vacating the Court's holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Significantly, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a 
veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments." Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009).  

With respect to the issues of entitlement to a higher initial 
evaluation for TMJ dysfunction both prior to and on or after 
December 12, 2007, the Veteran is challenging the initial 
evaluation assigned following the grant of service connection 
for the disability.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. at 
490-91. See also VAOPGCPREC 8-2003 (December 22, 2003).  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify has been satisfied.

With respect to the issues of entitlement to an increased 
evaluation for residuals of a fractured right zygomatic arch 
and for headaches, the RO did provide the appellant with 
notice in February 2005, prior to the initial decision on the 
claims in May 2005, as well as in March 2006 and January 
2009.  After the January 2009 notice was provided, the 
Veteran's claims were readjudicated in a supplemental 
statement of the case (SSOC). Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
the claim and notifying claimant of such readjudication in 
the statement of the case).  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claims for an increased 
evaluation.  Specifically, the February 2005 and January 2009 
letters indicated that the evidence must show that his 
service-connected conditions have gotten worse.  It was noted 
that he could submit evidence showing that his service-
connected disorders had increased in severity.  The letters 
explained that such evidence could be a statement from a 
physician and statements from other individuals who were able 
to describe from their knowledge and personal observations in 
what manner his disabilities had worsened.  It was also noted 
that he could submit his own statement describing the 
symptoms, their frequency and severity, and other 
involvement, extension, and other disablement caused by the 
disorders.  The February 2005 and January 2009 letters 
further advised the Veteran to notify VA if there was any 
other information or evidence that he believed would support 
his claims and instructed him to provide any evidence that he 
may have pertaining to his claims.  Additionally, the 
statement of the case (SOC) and the supplemental statements 
of the case (SSOC) contained the pertinent rating criteria 
and notified the Veteran of the reasons for the denial of his 
application.  In so doing, the SOC and SSOC informed him of 
the evidence that was needed to substantiate his claims.  The 
January 2009 letter also provided the Veteran with the 
pertinent rating criteria.

The notice letters also informed the Veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the March 2006 and January 2009 
letters indicated that a disability rating can be changed 
when there are changes in the condition.  The letters stated 
that a rating will be assigned from 0 percent to 100 percent 
depending on the disability involved and explained that VA 
uses a schedule for evaluating disabilities that is published 
in Title 38, Code of Regulations, Part 4.  It was also noted 
that a disability evaluation other than the level found in 
the schedule for a specific condition can be assigned if the 
impairment is not adequately covered by the schedule.  The 
March 2006 and January 2009 letters further indicated that 
evidence of the nature and symptoms of the disability, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment would be considered in 
determining the disability rating.  

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the Veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  As noted above, the 
November 2005 and January 2009 letters indicated that the 
evidence could be a statement from a physician containing the 
physical and clinical findings, the results of any laboratory 
tests or x-rays, and the dates of examinations and test.  It 
was also noted that he could submit statements from other 
individuals who were able to describe from their knowledge 
and personal observations in what manner his disability had 
worsened and that he could submit his own statement 
describing the symptoms, their frequency and severity, and 
other involvement, extension, and other disablement caused by 
the disorder.  The March 2006 and January 2009 letters 
further listed examples of evidence, which included 
information about on-going treatment, Social Security 
Administration determinations, statements from employers, and 
lay statements from people who have witnessed how the 
disability symptoms affect him.

In addition, the February 2005 and January 2009 letters 
advised the Veteran of his and VA's respective obligations 
for obtaining different types of evidence and informed him of 
the specific types of evidence he could submit, which would 
be pertinent to his claims.  He was also informed that it was 
his responsibility to ensure that all VA receives all 
requested records that are not in the possession of a Federal 
department or agency

Moreover, to the extent that there is any inadequacy 
regarding the notice provided to the Veteran pertaining to 
effective dates, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the Veteran is not entitled to an 
increased evaluation.  Thus, any question as to the 
appropriate effective date to be assigned is rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with his claims.  He was also 
afforded VA examinations in March 2005, May 2007, December 
2007, and March 2009.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examinations obtained in this case 
are adequate, as they predicated on a review of the Veteran's 
claims file, medical history, and a physical examination and 
fully address the rating criteria that are relevant to rating 
the disabilities in this case.  

There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's 
disabilities since he was last examined.  The Veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted. See 
VAOPGCPREC 11-95.  The VA examination reports are thorough 
and supported by VA outpatient treatment records.  There is 
no rule as to how current an examination must be, and the 
Board concludes the examinations in this case are adequate 
upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims. 


Increased Ratings

The Veteran alleges that his residuals of a fractured right 
zygomatic arch, TMJ dysfunction, and headaches have increased 
in severity.  Specifically, the Veteran complains of 
increased pain radiating to his head several times a day for 
prolonged periods, an inability to chew hard foods, and 
overall increased pain of the jaw, mouth, and face making it 
increasingly difficult to complete daily functional tasks.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. 

The Veteran's appeal with respect to TMJ dysfunction 
originates from a rating decision that granted service-
connection and assigned the initial rating, whereas the other 
claims pertaining to residuals of a zygomatic arch fracture 
and headaches stem from increased rating claims.  "Staged" 
ratings are permissible in claims, such as the TMJ 
dysfunction claim here, which originate from an initial grant 
of service-connection, if warranted by the evidence.  
Fenderson v. West, 12 Vet. App. 119 (1999).   The Court 
recently held that "staged" ratings are also appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings. Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

While it is essential to consider the history of a particular 
disability, the primary concern in cases of increased rating 
claims, such as the disabilities in this case, is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); see also 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. § 4.45.  


Residual of a Fractured Right Zygomatic Arch and TMJ 
Dysfunction

The nature of the Veteran's service-connected disabilities of 
the jaw requires clarification.  Initially, the Board notes 
the disabilities on appeal here originate from one in-service 
incident during which the Veteran fractured the right side of 
his jaw resulting in two in-service surgical procedures. 

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this 
case, the RO determined that although the Veteran's mandible 
malunion (residuals of a fractured right zygomatic arch) and 
TMJ dysfunction originate from the same injury, the 
symptomatology for each disability was sufficiently separate 
to warrant separate ratings.

The claim is further complicated, however, because prior to 
his military service, the Veteran had already fractured his 
jaw on two occasions as a child.  Accordingly, the Veteran 
has numerous residuals of jaw trauma.  The Veteran has been 
afforded multiple VA examinations to determine which 
residuals are attributable to his military service versus the 
pre-service jaw trauma.  

Specifically, the Veteran has been afforded VA examinations 
in October 2002, November 2002, December 2002, March 2005, 
May 2007, December 2007, and March 2009.  While this appeal 
stems from an increased rating claim filed by the Veteran in 
January 2005, the records dated in 2002 are helpful in 
explaining the history of the Veteran's various jaw 
disabilities and the etiology thereof.  Within those 
examination reports, it has been consistently noted that the 
Veteran most significantly has temporomandibular malunion, 
TMJ dysfunction, and a reduced size right condylar head, 
which is almost completely compromised.  With respect to the 
condylar head, the VA examiners seem to conclude the 
anatomical anomaly is due to a congenital defect most likely 
attributable to the jaw trauma incurred at a young age.  

Specifically, the November 2002 VA examiner indicated that 
the fracture of the mandible originated pre-service when the 
Veteran was a young age.  While the Veteran's subsequent 
fractures and surgeries in the military may have aggravated 
some of the Veteran's pre-military problems, to include the 
zygomatic arch, the bone loss of the condylar head is a 
phenomenon of the Veteran's pre-service growth development 
having incurred jaw trauma at such a young age.  Similarly, 
in March 2005, the VA examiner noted the Veteran's right 
condylar head was compromised due to trauma at a young age.  
None of the medical records, as will be discussed more 
thoroughly below, note any appreciable amount of missing 
teeth due to the trauma or abnormality with the Veteran's 
ramus, coronoid process, hard palate, or maxilla.

In short, service connection ahs been established for 
residuals of a fractured right zygomatic arch, which is rated 
as mandible malunion under Diagnostic Code 9904, and for TMJ 
dysfunction, which is rated under Diagnostic Code 9905.  

As will be explained more thoroughly below, no other 
diagnostic codes could appropriately be applied here.  Most 
significantly, a rating with regard to the condyloid process 
(DC 9908) would be inappropriate here because although the 
Veteran clearly has condylar head abnormality, the Veteran 
has not been service-connected for such an abnormality, and 
indeed, there is medical evidence to the contrary.  The issue 
of whether such an abnormality should be service-connected is 
not properly before the Board because it has not been 
prepared for appellate review, and therefore, will not be 
addressed within this opinion. 

As previously noted, the RO has assigned a 20 percent 
disability evaluation for the Veteran's residuals of a 
fractured right zygomatic arch pursuant to 38 C.F.R. § 4.150, 
Diagnostic Code 9904.  Under that diagnostic code, a 20 
percent rating is contemplated when there is mandible union 
with severe displacement.  A 20 percent disability evaluation 
is the maximum schedular rating available.  Consequently, the 
Veteran is not entitled to an increased evaluation for his 
residuals of a fractured right zygomatic arch under 
Diagnostic Code 9904.

The RO also awarded the Veteran a separate 10 percent rating 
for tempormandibular joint syndrome pursuant to 38 C.F.R. 
§ 4.150, Diagnostic Code  9905. The RO subsequently increased 
the Veteran's rating to 20 percent effective from December 
12, 2007.

Although the RO awarded the Veteran "staged" ratings for 
his TMJ dysfunction under Diagnostic Code 9905, the Board 
notes that regardless of the time period or regulations 
examined, VA must consider all the evidence of record to 
determine when an ascertainable increase occurred in the 
rated disability. See Hazan v. Gober, 10 Vet. App. 511 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

Under Diagnostic Code 9905, a 10 percent rating is awarded 
for inter-incisal range of 31 to 40 millimeters or a lateral 
excursion range of 0 to 4 millimeters.  A 20 percent rating 
is awarded for inter-incisal range of 21 to 30 millimeters.  
A 30 percent rating is awarded for inter-incisal range of 11 
to 20 millimeters, and a 40 percent rating is awarded for 
inter-incisal range of 0 to 10 millimeters.  A note following 
the rating criteria indicates that ratings for limited inter-
incisal movement shall not be combined with ratings for 
limited lateral excursion.   

VA outpatient treatment records indicate that the Veteran is 
periodically seen for complaints of pain and tenderness of 
the jaw, mouth, and face.  The Veteran was afforded multiple 
VA examinations throughout the pendency of this appeal in 
March 2005, May 2007, December 2007, and March 2009.  
Although outside the appellate time frame, there are also VA 
examinations dated in October 2002, November 2002, and 
December 2002, which add further insight into the Veteran's 
disabilities.

In March 2005, the VA examiner noted that the Veteran could 
not chew hard food because of pain and had "pronounced 
functional impairment" due to function loss, which in turn, 
was due to temporomandibular dysfunction and TMJ dysfunction.  
At that time, the Veteran's inter-incisal range was noted as 
being 28 millimeters, and he had pain with lateral excursion.  
The examiner found no loss of bone in the maxilla or 
mandibula, but noted the markedly reduced size of the right 
condylar head due to trauma at a young age.

In May 2007, the examiner noted palpation tenderness, but 
there was no crepitus, clicking, or popping, despite the 
Veteran's complaints thereof.  The examiner noted that the 
Veteran had 28 teeth with very good hygiene.  In contrast to 
the March 2005 examiner, the 2007 examiner noted the Veteran 
to have mild to moderate functional impairment with a maximum 
inter-incisal opening of 35 millimeters with 4 to 5 
millimeters lateral excursion.  

The December 2007 examiner, in contrast, noted inter-incisal 
range limited to 24 millimeters with crepitus, clicking, and 
popping upon opening and closing on the right side.  The 
examiner described the Veteran's functional impairment as 
"moderate" due to loss of motion and masticatory function.  
He noted that the Veteran had a full compliment of teeth, and 
similar to the other examiners, he did not find the Veteran 
to have bone loss of the mandible or maxilla.  

The Veteran was afforded another VA examination in March 2009 
during which the examiner concluded he has "moderate 
functional impairment due to loss of motion and masticatory 
ability."    

Based on the differing results from the May 2007 and December 
2007 examination records, the RO assigned the Veteran a 10 
percent rating for TMJ dysfunction prior to December 12, 2007 
and a 20 percent rating for TMJ dysfunction effective from 
December 12, 2007.  However, in considering the evidence of 
records under the laws and regulations as set forth above, 
the Board concludes that a 20 percent disability evaluation 
is warranted for the entire appellate time period for TMJ 
dysfunction. 

Under Diagnostic Code 9905, a 20 percent rating is warranted 
for inter-incisal range of 21 to 30 millimeters.  With the 
exception of the May 2007 examination finding of a maximum 
inter-incisal opening of 35 millimeters, the Veteran's inter-
incisal range has consistently measured below 30 millimeters 
on all other examinations.  In fact, the October 2002 VA 
examiner noted that the Veteran's inter-incisal range was 
limited between 26 and 31 millimeters, and the March 2005 VA 
examiner commented that the range was limited to 28 
millimeters.  Similarly, the December 2007 VA examiner 
indicated that it was limited to 24 millimeters.  Therefore, 
the Board finds that there is a reasonable doubt as to 
whether the Veteran's inter-incisal range was limited between 
21 to 30 millimeters prior to December 12, 2007.   Resolving 
all reasonable doubt in favor of the Veteran, the Board 
concludes that a 20 percent disability evaluation is 
warranted for TMJ dysfunction for the entire appellate time 
frame. 

The Board has also considered whether an evaluation in excess 
of 20 percent for TMJ dysfunction is warranted for any time 
during the appellate period.  However, the medical evidence 
of record does not show the Veteran to have an inter-incisal 
range of 11 to 20 millimeters at any time during the course 
of this appeal.  

The Board does observe that there is also disparity as to 
whether the Veteran's mandible malunion causes mild, 
moderate, or profound functional impairment.  Nevertheless, 
as previously noted, the Veteran is already in receipt of the 
maximum schedular evaluation under Diagnostic Code 9904, and 
therefore, an increased evaluation is not warranted under 
that diagnostic code.

In addition, the Board notes that functional loss was 
considered and is indeed the basis of the higher rating 
awarded under Diagnostic Code 9905 prior to December 12, 
2007.  38 C.F.R. §§ 4.40, 4.45.  According to the medical 
evidence, the Veteran's main manifestation for his disability 
is functional loss, especially in his ability to chew.  The 
Veteran has complained consistently throughout the pendency 
of this appeal of being unable to chew hard foods and 
restricting his diet to soft foods or soups.  Moreover, the 
Veteran's main complaint is pain, and tenderness to 
palpitation has been objectively confirmed.  Examiners have 
differed in characterizing the Veteran's functional 
impairment as mild-to-moderate, moderate, and, profound.  
Similarly, examiners have differed in the reporting of the 
Veteran's inter-incisal range.  

In this case, however, the Veteran is already receiving the 
highest available rating under Diagnostic Code 9904 for 
severe displacement based on the examiners reports as well as 
on the Veteran's contentions of functional impairment.  With 
respect to inter-incisal range, the Board is awarding the 
Veteran an increased rating of 20 percent under Diagnostic 
Code 9905 prior to December 12, 2007, based on evidence of 
increased limitation of inter-incisal range on repetition due 
to pain, weakness, and fatigability.  Although the Veteran's 
inter-incisal range prior to December 12, 2007, has been 
noted between 26 to 35 millimeters, the vast majority of the 
medical evidence supports that while the Veteran may have 
been capable of opening his mouth beyond 30 millimeters, 
pain, weakness, and fatigability on repetition likely kept 
his range of motion below 30 millimeters.  As explained, 
functional loss has clearly already been considered in the 
ratings assigned herein and, thus, no further increased 
rating due to functional loss is warranted.

Similarly, no higher rating under a different diagnostic code 
can be applied.  Dental and oral conditions are rated under 
Diagnostic Codes 9900 to 9916, depending on the affected part 
and symptomatology.  As explained above, the Veteran is 
already in receipt of separate ratings for his jaw disability 
under Diagnostic Code 9904 (mandible malunion) and DC 9905 
(limited motion of temporomandibular articulation).  

VA outpatient treatment records indicate the Veteran's main 
complaints are pain, dietary restrictions limiting the 
Veteran to soft or liquid foods, and tenderness of the jaw, 
mouth, and face.

The medical evidence does not indicate any involvement of the 
Veteran's ramus, maxilla, hard palate, or coronoid process, 
and therefore, a higher rating under Diagnostic Codes 9906, 
9907, 9909, 9911, 9912, 9914, 9915, or 9916 would not be 
appropriate.  While more recent medical records indicate 
signs of crepitus, clicking, and popping, the Veteran has 
never been diagnosed with osteomyelitis, osteorodianocerosis, 
or a complete loss of the mandible.  Thus, a higher rating 
under Diagnostic Codes 9900, 9901, 9902, and 9903 would not 
be appropriate.    The Veteran's compromised condylar head, 
as explained above, is not service-connected and, therefore, 
may not serve as the basis of an increased rating here under 
Diagnostic Code 9908. 

Diagnostic Code 9913 does provide for a rating greater than 
20 percent where the dental condition has resulted in the 
loss of all upper and lower posterior of anterior teeth.  
However, such is clearly not the case here.  While medical 
records indicate the Veteran is missing a few teeth, no 
medical record supports the finding that he is missing all 
upper and lower posterior or anterior teeth as required to 
support a higher rating under Diagnostic Code 9913.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran.  In this 
case, the Board finds no provision upon which to assign 
ratings greater than 20 percent for the Veteran's residuals 
of a fractured right zygomatic arch and TMJ dysfunction.


Headaches

The Veteran alleges that he suffers from daily, chronic head, 
neck, and eye pain that radiates from his jaw.  

The Veteran is currently assigned a 30 percent disability 
evaluation for his headaches prior to March 4, 2009, and a 50 
percent disability evaluation for headaches effective from 
March 4, 2009, pursuant to 38 C.F.R. § 8.124a.  Again, the 
Board notes regardless of the time period or regulations 
examined, VA must consider all the evidence of record to 
determine when an ascertainable increase occurred in the 
rated disability.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

The Veteran was rated for his headaches under Diagnostic Code 
8100 for migraine headaches, although he has never received 
an actual diagnosis of migraine headaches.  Rather, the 
Veteran has been diagnosed with hemicrania and headaches of a 
migraine quality.  Nevertheless, rating by analogy is 
appropriate where an unlisted condition is encountered, and a 
closely related condition which approximates the anatomical 
localization, symptomatology and functional impairment is 
available. 38 C.F.R. § 4.20.

Under Diagnostic Code 8100, a 10 percent disability 
evaluation is contemplated for migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A 30 percent disability 
evaluation is assigned for migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over last several months.  A 50 percent 
disability evaluation is warranted for migraine headaches 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 50 
percent disability evaluation is the maximum schedular rating 
available under Diagnostic Code 8100.

In this case, the Board finds the medical evidence throughout 
the entire appellate time frame to consistently indicate the 
Veteran's headaches are chronic, daily, and produce severe 
economic inadaptability.  Accordingly, the Board concludes 
the Veteran is entitled to a rating of 50 percent, but no 
higher, for headaches for the entire appellate time frame.  

The Veteran filed a claim for an increased evaluation in 
January 2005 asserting that his disabilities had increased in 
severity.  VA outpatient treatment records show periodic 
complaints and treatment for headaches that were related to 
his jaw pain and treated frequently with narcotic 
prescription medication.

The Veteran was afforded a VA examination in March 2005 
during which he complained of sharp stabbing pain with 
throbbing at his head, neck, and right eye.  The examiner 
indicated that the headaches clearly have a migraine element 
to them, but are related to his jaw pain, as the Veteran 
complains that the headache radiates from the jaw.  The 
examiner also noted the Veteran's daily use of narcotics to 
treat the pain.   He diagnosed the Veteran with chronic post-
traumatic head and neck pain and "chronic daily hemicrania 
triggered by diagnosis No.1." 

The Veteran was also afforded a VA examination in December 
2007 where he was diagnosed with post-traumatic headache of a 
migraine quality.  At that time, the Veteran complained of 
daily pain shooting around his ear up into his right eye that 
lasts 5 to 20 minutes and occurs three to six times daily.  
There was some blurring of vision with it and some acute 
photophobia.  The Veteran's cranial nerve examination at that 
time, however, was normal.  The examiner found no paralysis 
of the face or forehead and observed full range of 
extraocular movements.  

In March 2009, the Veteran was examined by the VA again with 
similar findings to the 2007 examiner.  Specifically, the 
Veteran complained of daily pain that radiates to his ear and 
eye.  The Veteran indicated he that spends at least four 
hours a day in bed.  The headaches were similarly described 
as intolerable lasting 5 to 20 minutes and occurring three to 
six times daily.  On examination, similar to 2007, the 
examiner found normal cranial nerves, no facial asymmetry or 
paralysis, and full range of extraocular movements.  The 
examiner diagnosed the Veteran with post-traumatic headache 
of a migraine quality.  The examiner also issued an addendum 
opining as follows:

I believe that [the Veteran's] daily activity is 
markedly disrupted because of his daily severe 
intractable pain and his continued increasing need 
for narcotic pain medications.  His sleep is 
affected.  His concentration is also affected.  He 
does not have any seizures or change in his mental 
status that would preclude employment; however, 
the pain alone and the use of narcotics does have 
a greater than 50% probability of rendering him 
unemployable.

Based on the March 2009 examination, the RO awarded the 
Veteran an increased rating from 30 percent to 50 percent 
disabling effective March 4, 2009, in an April 2009 rating 
decision.  The Board, however, finds the medical evidence to 
be consistent throughout the appellate time frame warranting 
an increased rating of 50 percent, but no higher, for the 
entire time period.

Specifically, the March 2009 VA examiner based his opinion 
mainly on the Veteran's described pain and the use of 
narcotics.  The March 2005 examiner, however, also noted the 
Veteran's chronic daily pain and use of narcotic pain 
medications.  The December 2007 examination report is 
virtually identical to the findings of the March 2009 
examiner.  It is also clear throughout the VA outpatient 
treatment records that the Veteran has complained of chronic 
daily pain due to headaches with migraine symptoms throughout 
the entire appellate time frame.  While the March 2009 VA 
examiner goes into more detail regarding the Veteran's 
impaired daily functioning, there is no clear time period 
where an increased rating occurred.  Therefore, application 
of staged ratings here is not warranted.  Rather the 
increased rating of 50 percent is warranted for the entire 
appellate time period.

As indicated above, a 50 percent disability evaluation is the 
maximum schedular rating available.  Consequently, the 
Veteran is not entitled to an increased evaluation for his 
headaches under Diagnostic Code 8100.  There is no 
alternative diagnostic code that could provide a higher 
rating because the Veteran has not been diagnosed with any 
neurological or cranial nerve disease.  Indeed, cranial nerve 
examinations have consistently been within normal limits 
throughout the appellate time frame.  


Extra-Schedular Considerations

In denying the claims for higher ratings, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluations for the service-
connected residuals of a fractured right zygomatic arch, TMJ 
dysfunction, or migraine headaches are inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's disabilities with the established criteria 
found in the rating schedule shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  

The Board notes that with respect to the Veteran's headaches, 
the RO did refer the claim to determine entitlement to an 
extraschedular rating.  In a memorandum dated in July 2009, 
the Director of Compensation and Pension Services determined 
the Veteran's condition does not warrant extraschedular 
consideration.  Specifically, while the Veteran does complain 
of 8 to 9 headaches per day, the Veteran also stopped working 
in 2001 due to a non-service connected back injury and other 
musculoskeletal and gastrointestinal disabilities, which are 
not service-connected.  While the March 2009 VA examiner 
indicated a greater than 50 percent probability of 
unemployability, the cause was listed as chronic pain and 
daily use of narcotic medication.  The Veteran, however, is 
in chronic pain due to both service-connected and non-
service-connected disabilities.  His use of narcotic pain 
medication is for a variety of medical problems and not 
solely for his service-connected disabilities.  Accordingly, 
it was concluded that extraschedular rating for headaches was 
not warranted.

The Board further notes with regard to headaches that 
Diagnostic Code 8100 provides for a 50 percent rating 
partially due to severe economic inadaptability.  There is no 
evidence that the Veteran's impairment surpasses that which 
is contemplated in the schedular criteria. 

The Board further observes that, even if the available 
schedular evaluation for the disabilities are inadequate 
(which they manifestly are not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
his disabilities.  As indicated above, the Veteran stopped 
working in 2001 as a driver due to a job-related injury to 
his back.  Subsequent VA outpatient treatment records do 
indicate treatment for his jaw and headaches, but also show 
significant amounts of treatment for non-service connected 
disabilities, to include gastrointestinal disabilities and 
musculoskeletal disabilities affecting his back, knees, 
hands, wrists, arms, and legs.  There is nothing in the 
record suggesting that the Veteran's jaw disabilities and 
headaches by themselves markedly impact his ability to 
perform his job.  

Again, while the March 2009 VA examiner indicated the Veteran 
had more than a 50 percent probability of being unemployable 
due to chronic pain and narcotic medication usage, the 
Veteran is in chronic pain due to numerous medical issues and 
not solely service-connected disabilities.  The schedular 
criteria, moreover, already contemplate some level of social 
and occupational impairment, and there is nothing in the 
medical records that suggests the Veteran's disabilities are 
so peculiar or unusual rendering the schedular criteria 
inadequate.

The Veteran alleges that his jaw fracture residuals and 
headaches alter his lifestyle significantly.  With respect to 
his jaw conditions, he indicates that he mostly eats soup 
because he cannot handle the pain of chewing harder foods.  
With respect to his headaches, he alleges he lies in bed for 
four hours a day in pain.  Again, functional impairment and 
chronic pain as well as economic inadaptability are already 
contemplated in the diagnostic criteria.  There is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's disabilities cause impairment over and above that 
which is contemplated in the assigned schedular rating.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that further referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.


ORDER

An evaluation in excess of 20 percent for residuals of a 
fractured right zygomatic arch is denied.

Subject to the provisions governing the award of monetary 
benefits, an initial evaluation of 20 percent is granted for 
temporomandibular joint (TMJ) dysfunction prior to December 
12, 2007.

An evaluation in excess of 20 percent for TMJ dysfunction on 
or after December 12, 2007, is denied.

Subject to the provisions governing the award of monetary 
benefits, a 50 percent disability evaluation for headaches 
prior to March 4, 2009, is granted. 

An evaluation in excess of 50 percent for headaches on or 
after March 4, 2009, is denied.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


